Title: To James Madison from Richard O’Brien, 3 October 1803 (Abstract)
From: O’Brien, Richard
To: Madison, James


3 October 1803, Algiers. Wrote six circular letters to Spain announcing the arrival on 2 Aug. of two Tripolitan galliots of “4 Guns Each 3 lattine Sails 13 benches of Oars, and from 50 to 60 men Each.” The next day the two ships sailed for the Spanish coast in search of Americans. On 10 Aug. a Tripolitan corsair “arrived … from Carthagena had been out 37 days and took nothing.” It sailed on 13 Aug. to the northeast.
On 13 Aug. the dey of Algiers demanded “The B[i]ennial or 2 years present.” O’Brien explained that the present was not due for twenty-two more days and that it would probably arrive with the new consul or “The Vessel with Stores.” “The dey said Said Vessel had been A long time Comeing—and Said loudly & I have had patience. I ansd. the dey That he might be Convinced That The Stores would be Sent … and not haveing anything prepared, I hoped the dey would give me time to Collect The requisite. The dey ansd.… we Shall See.” The dey’s demand is due to his administration’s “impatience to get The present.” Will “advance the Same—10 or 15 days before it becomes due not Thinking it prudent for Sundry Considerations to Contend with The dey.” On 21 Aug. “I called on Mr. Bocris and Busnachs to know if They would Supply me with The articles for The 2 years present on The same terms as They had done 2 years past to This They answered that it was now war time Cloth was Very dear & The other articles difficult to be got at. That The dey and ministry would be difficult to be Contented after receiving in february last Such great and valuable presents from Spain. That I well knew They were lying out of their Money due them from The UStates for nearly 2 years—that I had most every Six Months Since assured them it would be paid.” They demanded that the debt be paid. O’Brien replied that the new consul shortly expected would no doubt pay the debt, that the most the U.S. would spend for the biennial present was $16,000, and that the Americans, Swedes, Danes, and Dutch “did not give by ½ or ⅓d. as Valuable presents as Spain”: “That if They would not Supply me that I should be obliged to do The best I Could.” On 23 Aug. they agreed to furnish the present for the usual price of $16,000 on condition that O’Brien advance them that sum. Agreed to let them have $10,000 in gold and $3,000 in silver and promised that when the new consul arrived “the money would be Sent to defray those expences or disburstments and to pay them all debts due on the part” of the U.S. They agreed. On 26 Aug. began giving the present to the dey; finished three days later. The U.S. remains $3,000 in debt to Baccri and Busnach.
On 28 Aug. the Portuguese ambassador arrived to negotiate peace and the release of 375 captives. He offered $1 million to the dey. The dey countered by demanding $6 million, “but his ultimatum was 2 Millions.” “The Ambasador had no Such powers and therefore left Algiers.” He had “orders to offer to give The dey The 114 Algerines in Possesion of The Portugeese—the Ambasador had no nation his friend here on the business of Peace, but had his mission been only to ransom the Captives—he would have all the Aid of humanity.”
On 11 Sept. the dey demanded that O’Brien write and procure the release of five or six of his subjects who were passengers on a Tripolitan ship captured by a U.S. frigate. O’Brien responded that Tripoli was at war with the U.S. and that the captured ship was an armed Tripolitan corsair taken by an American frigate adjacent to Tripoli. Believed that these subjects of Algiers were not passengers but crew members on a ship “destined to a port of Blockade.” Agreed to write but requested the persons’ “names & other Particulars.” “The dey Stampt & Swore Sayes he have I got a list of all my numerious Subjects what do I Know or Care about The word blockade is There Such a thing Known in This Country … I Know The Consul Cannot get Them but he Can write As I desire and bring me The 5—or 6. or The ansr. of his Govt.”
On 12 Sept. the U.S. ship Betsy Walk, Capt. Miles Reddick, from Norfolk out seventy days arrived with a load of timber and JM’s letter of 31 May 1803. The cargo consisted of “8 Oak water wayes / 10 Pieces Stern post & Clamps / 10 oak breast hooks / ⟨?⟩ Cut water / 100 floor timbers, Strait timber / 20 Hawze timbers / 85 Pine beams / 166 4 inch Oak Plank / 7—Six inch Oak Plank / 131—two inch Pine Plank / 120 Casks of Spikes / 40 barrels of lamb [lamp?] black / 4 logs & 10 boards of Mahogany / one trunk of dry goods / One box Containing 3 Telescopes / One tierce of Sugar / One hhd. Pepper / Three barrels of Coffee / five Cages for redbirds / 3 Squirrels & Cages / Six Boxes & one hhd. of China.” “I had prepeared The requisite Persons to prevent The deys great Squalls on account of Bringing no Powder Cordage or Canvass. The Spikes were damaged by Salt water The floor timbers were Strait, and only Calculated for Gun Carriages—They Should have been Crooked timber and The Note attended to—The wood in General was The best Cargo of timber They ever recd. from The UStates.” Also on board as a private account were “Twenty one barrels of tar / 40 barrels of Pitch / 76 dozen of Handspikes / 23 Thsd. two hundred & Thirty hhd Staves.” This cargo was landed between 13 and 30 Sept. 1803. The freight charge amounted to £2,044. “The Cargo as pr. invoice Cost in the U States … 10898 dollars—The articles taken to aid The annuities Cost at Norfolk 1126$—which Sums—together makes—The amt. of The Cargo to be 12024$—The articles to grease The wayes prevent Squalls on acct of no Powder Cordage or Cables Sent is 1712$ which deducted—leaves a Cargo The Cost in The U States to Ansr. on The Annuities to The Amt of—10312$.”
On 15 Sept. gave the following articles as presents to the dey: “2 Pieces of india dimity / 4 Pieces of india muslin / 12 Pieces of nankeens / 3 Pieces of Linnen / 1 Whole Sett of China dinner Service / 2 Setts of tea & Coffee Cups &c. / 46 China bowls / 12 loaves of Sugar / 1 Quintal of Coffee / 1 Quintal of Pepper / 2 Squirrels & Cages—no redbirds.” “As I approached The Dey in his Private apartment with This regalia he Seemed Smileingly Content.” The dey asked whether there was a letter for him from the president in answer to his. “I told him The Cargo was The best I had ever seen in any Country. That The new Consul of a good Character, Selected as one of The best of our Citizens, might be Shortly expected with him The Ansr. to his letter.” The dey answered: “I wanted a Consul with a Clean face—and you tell me he is Comeing So far we are friends.” The dey also asked about the mahogany boards and other items he had requested. O’Brien told him that the U.S. had procured the timber as it was “The oldest Commision” and should be attended to first. “That as to powder we had no manufactories thereof. That our System being in General peaceable—what at times we wanted we imported.” The dey said: “So far All is well.” Afterward visited the prime minister, who said: “I am Glad to find that he was Calm on the Powder, Sayes he we are your friends others would not have been excused or Come of as you have done.”
On 19 Sept. nine armed Algerine corsairs sailed. Three others remained in port. A frigate of forty-eight guns will be launched at the end of 1804. They have also forty-six or forty-eight gunboats, some with mortars, and two merchant galleys and four galliots at Bona and Oran.
Declares consular expenses from 26 Jan. 1802 to 1 July 1803 in the amount of $2,444.75. “To defray these expences and for to Sustain my family I have been obliged to make use of 4 Thousd. dollars … deposited with me by Captain Barron.” Lists $280 “advanced by The Bacris as a prest. to The Hogia de Cavalas on his marriage in October or november 1802”; $500 “to The dey in March on The birth of A son”; $15,073.75 “due to Bacris as pr. Acct” of 26 Nov. 1801; and $3,000 “due to Bacris on The two years present 1803.” This will give JM “an idea of our present money debts, and Cash at Algiers.”
“I shall be obliged to remain untill The Spring on acct. of Waiting an increase to my family.” Will wait until the second timber ship arrives and the cargo is landed before settling accounts or annuities with Algiers. “Further The Circumstance Might be Very requisite for Consul Lears information & instruction—and There will be I presume with him a Sum of Cash in order Should there be an Oppertunity to Make partly a Cash paymt. extra funds—will be wanting on the Occasion.” Has obtained the dey’s passport for the Betsy Walk “for one year to afford Said Ship protection against The Corsairs of The States of barbary—Said Ship had no American Meditteranian Pass. this Should be Strictly Attended to in future for all our Vessels.”
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). 5 pp.; docketed by Wagner: “Memoranda of Richard OBrien from 2 Augt. to 3rd. Octr. 1803.”



   
   For O’Brien’s circular, see John Gavino to JM, 13 Aug. 1803, and n. 2.



   
   The RC to this point is written above a 21 Sept. 1803 dateline.



   
   A full transcription of this document has been added to the digital edition.

